 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF NEVADA
 9
10   YVONN HEDMAN,
                                                        Case No.: 2:17-cv-02559-JAD-NJK
11          Plaintiff(s),
                                                                       Order
12   v.
13   ALBERTSON’S, LLC,
14          Defendant(s).
15         The parties were ordered to file a joint proposed pretrial order by September 28, 2018.
16 Docket No. 16 at 4. They failed to do so. Accordingly, the parties are ORDERED to file a joint
17 proposed pretrial order by October 9, 2018.
18         IT IS SO ORDERED.
19         Dated: October 2, 2018
20                                                           ______________________________
                                                             Nancy J. Koppe
21                                                           United States Magistrate Judge
22
23
24
25
26
27
28

                                                  1
